Per Curiam.
This is a proceeding to lay out a private road. By the return the road is laid out two rods in width. Gen. Siat., ¶. 2821, § 77, provides that every private road shall be not more than thirty feet in width. The return must be set aside, unless this error is corrected by amendment of the return. The proceedings will be remitted to the Common Pleas to be so dealt with, unless an amendment is ordered upon application of an applicant for the road.
Inasmuch as the prosecutor (not being an applicant) could not have made such an application, he is entitled to costs in this court. Gen. Stat., ¶. 2845, § 195.